Per Curiam.

The defendant’s probation was revoked by the circuit court. He appeals from the order revoking his probation.
The Court has carefully reviewed the record in this case and has considered the issues and arguments raised by the parties. Based upon the facts and circumstances of this case and upon applicable law, the Court concludes that there is no reversible error.
The defendant was not denied effective assistance of counsel. Neither was he entitled to Miranda warnings before he was questioned by his probation officer regarding his failure to abide by the terms and conditions of his probation. See State v. Fimbres, 108 Ariz. 430, 501 P.2d 14 (1972);State v. Magby, 113 Ariz. 345, 554 P.2d 1272 (1976); State v. Johnson, 9 Wash.App. 766, 514 P.2d 1073 (1973); United States v. Delago, 397 F.Supp. 708 (D.N.Y. 1974).
Affirmed.